Motion Granted; Appeal Dismissed and Memorandum Opinion filed December 1,
2011.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-10-01245-CV
                                  ____________

                         NOBLE ENERGY, INC., Appellant

                                          V.

                 SOURCEGAS DISTRIBUTION, L.L.C., Appellee


                      On Appeal from the 190th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2009-70479


                     MEMORANDUM OPINION

      This is an appeal from a judgment signed December 1, 2010. On November 18,
2011, appellant filed an unopposed motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                        PER CURIAM

Panel consists of Justices Anderson, Brown, and Christopher.